DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Paragraph Citations
Herein, reference numbers surrounded by brackets denote paragraphs (e.g., “[10]” references paragraph 10).

Information Disclosure Statement
The information disclosure statement filed 2/19/2021 is in compliance with the provisions of 37 CFR 1.97. 
Accordingly, the IDS has been fully considered by the Office.

Abstract
The abstract filed 2/19/2021 appears to be acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 2, 3, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mazzaro et al. US 20130024179 in view of Zhang et al. US 20110132571.

Re claim 1, Mazzaro teaches a power plant related maintenance support system (Title/Abstract), comprising:
a) a thermodynamic calculation module for determining performance of specified plant components (see in particular [35] and generally [33-44], with Figs. 2-5):
b) a plurality of embedded sensors (40, Fig. 1 [21]; Fig. 2, 42a and 42b [22-24]), each of which is embedded in a different plant location and adapted to sense a corresponding real-time plant parameter (claims 12-13 and [22-24]);
c) a plurality of environmental sensors adapted to sense ambient conditions in the vicinity of the plant (claim 12 and [21-22]; Figs. 1-2); and
d) a processor [3 and 50] in data communication with each of said embedded sensors and environmental sensors (as in Fig. 2), wherein said processor is configured to-
i. generate, for at least one of said power plant components, ambient-dependent calculated data related to one or more selected value indicators (as would be appreciated from [33-44]) at an inlet and outlet of each of said at least one power plant components based on data sensed by said plurality of environmental sensors and on said thermodynamic calculation module [22-24] (an example here would be inlet and outlet exhaust gas temperatures in various parts of the turbine as in Fig. 1, and the same is true with the compressor);

 iii, compare the real-time sensed data with the generated ambient-dependent calculated data [21-22]; and 
iv. generate an automated response (such as an alarm or notification) if a difference between the real-time sensed data and the generated ambient-dependent calculated data is greater than a predetermined threshold, to indicate that corrective action within the power plant needs to be performed (Figs. 2-5; [33-44]).
Mazzaro fails to teach a geothermal power plant.
Zhang (Figs. 2-5) teaches a geothermal power plant with a gas turbine engine (52, 54, 56; Figs. 2-5).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Mazzaro with a geothermal power plant as taught by Zhang, for the advantage of heating gas turbine inlet air (Zhang, [27 and 34]).

Re claim 2, Mazzaro and Zhang teach claim 1, and Mazzaro further teaches 
an operator-accessible display device in data communication with the processor [34 and 40], wherein the automated response is a visual indicator transmitted to said operator-

Re claim 3, Mazzaro and Zhang teach claim 2, and Mazzaro further teaches wherein the transmitted visual indicator is indicative that a corrective action with respect to one or more of at least one geothermal power plant components or devices of the power plant needs to be performed [33-34].

Re claim 6, Mazzaro and Zhang teach claim 1, and Mazzaro further teaches wherein each of the selected value indicators is indicative of a mass flow rate value, a temperature value, or a pressure value (Figs. 1-2; [21, 22, 33-34]).  The language here of “indicative of” seems broad because it does not appear to require an actual mass flow rate value, a temperature value, or a pressure value but rather something “indicative of” one of those values.  This is why this claim is considered to be taught by Mazzaro and Zhang.

Re claim 7, the combination in the rejection of claim 1 teaches claim 7.  Zhang provides the geothermal power plant.  Mazzaro teaches:
quantifying performance of a selected power plant component [33-35] or of the entire power plant during flow of a geothermal resource fluid through a conduit network of the geothermal power plant; and generating an automated response which facilitates initiation of a maintenance operation related to the geothermal power plant if the quantified performance is anomalous ([33-34], see generally [33-44]).

Re claim 8, Mazzaro and Zhang teach claim 7.  Mazzaro further teaches:
wherein the performance is quantified by 
a) sensing ambient conditions in the vicinity of the geothermal power plant with use of one or more environmental sensors (40, 42a; Figs. 1-2; [21-22]); 
b) generating, for the selected component, ambient-dependent calculated data related to one or more selected value indicators (as would be appreciated from [33-44]) at an inlet and outlet of the selected component based on data sensed by said one or more environmental sensors and on data calculated by a thermodynamic calculation module [22-24] (an example here would be inlet and outlet exhaust gas temperatures in various parts of the turbine as in Fig. 1, and the same is true with the compressor);
c) receiving, from embedded sensors (40, Fig. 1 [21]; Fig. 2, 42a and 42b [22-24]) associated with the selected component, real-time sensed data [22] related to said one or more selected value indicators (as would be appreciated from [33-44]) at the inlet and outlet of the selected component: and
d) determining a difference between the real-time sensed data and the generated ambient-dependent calculated data [21-22], a quantified performance level being dependent on the difference between the real-time sensed data and the generated ambient-dependent calculated data (Figs. 2-5; [33-44]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mazzaro et al. US 20130024179 in view of Zhang et al. US 20110132571, and further in view of Gadde et al. US 20060042258.

Re claim 4, Mazzaro and Zhang teach claim 1.  Mazzaro teaches a first threshold (Figs. 2-5, [33-44]) with an alarm signal to indicate that immediate operator intervention is needed in order to modify operation of the one or more of at least one geothermal power plant components or devices of the power plant [33-34].  Neither reference teaches wherein the transmitted visual indicator is an alarm signal to indicate that immediate operator intervention is needed in order to modify operation of the one or more of at least one geothermal power plant components or devices of the power plant if a difference between the real-time sensed data and the generated ambient-dependent calculated data is greater than a second threshold which is greater than the predetermined threshold.
Gadde teaches wherein the transmitted visual indicator is an alarm signal to indicate that immediate operator intervention is needed in order to modify operation of the one or more of at least one geothermal power plant components or devices of the power plant if a difference between the real-time sensed data and the generated ambient-dependent calculated data is greater than a second threshold which is greater than the predetermined threshold (e.g., as in Fig. 2, numerals 54, 60, and 70, with corresponding escalation of rendering a gas turbine plant offline)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to combine “wherein the transmitted visual indicator is an alarm signal to indicate that immediate operator intervention is needed in order to modify operation of the one or more of at least one geothermal power plant components or devices of the power plant if a difference between the real-time sensed data and the generated ambient-dependent calculated data is greater than a second threshold which is greater than the predetermined threshold” as suggested by Gadde with the plant as taught by Mazzaro in view of Zhang, for the advantage of appropriately reacting to various degrees of anomalous gas turbine data (as in Fig. 2 of Gadde but with respect to the system design of Mazzaro—for example, if the data indicates catastrophic failure, that is much different than attempting to forecast a maintenance limit point or attempt to maintain operation within a confidence interval, even after an initial alarm has been raised as in Mazzaro [33-44] for exceeding a threshold).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mazzaro et al. US 20130024179 in view of Zhang et al. US 20110132571, and further in view of Ernst et al. US 20090277173.

Re claim 5, Mazzaro and Zhang teach claim 1.  They do not teach wherein the plurality of embedded sensors include one or more geothermal resource fluid sensors 
Ernst teaches wherein the plurality of embedded sensors include one or more geothermal resource fluid sensors adapted to sense fluid conditions of a geothermal resource fluid at.an inlet to the geothermal power plant [41].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to combine “wherein the plurality of embedded sensors include one or more geothermal resource fluid sensors adapted to sense fluid conditions of a geothermal resource fluid at.an inlet to the geothermal power plant” as taught by Ernst with the plant as taught by Mazzaro in view of Zhang, for the advantage of selectively determining when heat exchange fluid is provided to the exchanger of Zhang (136) (see Ernst [41]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. RU 2343368 (Fig. 1) is relevant to claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 8:00 a.m. to 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MICKEY H FRANCE/Examiner, Art Unit 3746